 

Exhibit (10) M

 



PEAPACK-GLADSTONE EMPLOYMENT AGREEMENT

OF FRANK A. KISSEL

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of November 25,
2013 (the “Effective Date”), by and among Peapack-Gladstone Financial
Corporation (“PGFC”), Peapack-Gladstone Bank (the “Bank”) (PGFC and the Bank are
collectively referred to herein as the “Company”), and Frank A. Kissel (the
“Kissel”), whose address is PO Box 841, Far Hills , NJ 07931.

WITNESSETH:

WHEREAS, the Company and Kissel previously entered into that certain employment
agreement dated January 1, 2008 (the “Prior Agreement”);

WHEREAS, the Company and the Kissel now wish to fully cancel the Prior Agreement
and replace said agreement with this Agreement; and

WHEREAS, this Agreement replaces and supersedes the Prior Agreement in its
entirety.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

Section 1. Primary Terms of Employment.

 

(a)Title: The Executive shall be employed as Chairman Emeritus.

 

(b)Term: The Executive shall be employed by the Company from the date hereof to
and through December 31, 2015.

 

(c)Compensation: The Executive shall be compensated according to the terms set
forth on Exhibit A, attached hereto and made a part hereof.

 

(d)Job Duties: The Executive shall serve as an ambassador of goodwill for the
Company, and shall endeavor to generate new business for the Company. The
Executive shall set his own hours. The Executive shall work in his office, in
the field or in his home, at his discretion.

 

Section 2. Change-in-Control Agreement. The Executive’s prior change-in-control
agreement has been cancelled; the Executive shall have no change-in-control
agreement.

Section 3. Business Expenses. The Company shall pay or reimburse the Executive
for all reasonable entertainment, travel or other expenses incurred by the
Executive in connection with the performance of his duties under this Agreement,
subject to the Executive’s presentation of appropriate documentation in
accordance with such procedures as the Company may from time to time establish.

Section 4. Withholdings. The Company may directly or indirectly withhold from
any payments made under this Agreement all Federal, State, City or other taxes
and all other deductions as shall be required pursuant to any law or regulation
or pursuant to any contributory benefit plan maintained by or on behalf of the
Company.

Section 5. Binding Agreement; Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit and obligation of the Executive and
the Company and the latter’s successors and assigns. In the case of a sale or
merger of either PGFC or the Bank, or both, the acquiring or successor entity
shall automatically by such sale or merger become bound by the terms hereof to
the same extent and with equal force and effect as the Company is so bound
today, and such acquiring or successor entity shall compensate Executive as set
forth on Exhibit A hereto through the term hereof. This Agreement is personal to
the Executive and may not be assigned by him.

137

 



Section 6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New Jersey, without reference
to the choice of law principles thereof.

Section 7. Entire Agreement. This Agreement shall constitute the entire
agreement among the parties with respect to the matters covered hereby and shall
supersede all previous written, oral or implied understandings among them with
respect to such matters, including without limitation the Prior Agreement.

Section 8. Amendments. This Agreement may only be amended or otherwise modified,
and compliance with any provision hereof may only be waived, by a writing
executed by all of the parties hereto. The provisions of this Section 8 may only
be amended or otherwise modified by such a writing.

Section 9. Section Headings. The Section headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof. When the context admits or requires, words used in
the masculine gender shall be construed to include the feminine, the plural
shall include the singular, and the singular shall include the plural.

Section 10. Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstance is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall together be deemed to constitute one and the same instrument.

IN WITNESS WHEREOF, PGFC and the Bank have caused this Agreement to be duly
executed by the undersigned, thereunto duly authorized, and the Executive has
signed this Agreement, all as of the Effective Date.



WITNESS   PEAPACK-GLADSTONE FINANCIAL CORPORATION                     By:  
Secretary                   PEAPACK-GLADSTONE BANK                     By:  
Secretary                             EXECUTIVE  





 

138

 



Exhibit A

Frank A. Kissel Employement Agreement, dated 11/25/13

 

Frank A. Kissel

DOB - 10/20/1950

Medicare Eligible - 10/2015

 

Description of Benefit      2012    2013    2014    2015         Age 62    Age
63    Age 64    Age 65                            Base Salary     $418,000  
$200,000   $200,000   $200,000                           Bonus     $167,200  
$30,000   $—   $—                           Medical *   EMPLOYER COST  $5,689  
$5,951   $7,247   $7,972  Dental *   EMPLOYER COST  $522   $522   $522   $575 
Vision **     $—   $—   $—   $—                           Life Insurance 
$301,000 Coverage  $798   $578   $578   $578  Long Term Disability     $524  
$452   $452   $452  BOLI  Annual Benefit Expense  $24,000   $2,833   $2,833  
$2,833                           401k                        Enhanced Benefit * 
   $30,348   $30,348   $30,348   $—  Age/Service *     $17,150   $17,150  
$17,150   $—  3% QNEC - YE     $7,500   $6,000   $6,000   $6,000  Employer
Match     $7,500   $6,000   $6,000   $6,000                           * Enhanced
Benefit and Age/Service Benefit ends in the year you turn age 65.           
              Other Benefits:                        Auto Cost -personal usage
per W-2     $9,800   $9,800   $9,800   $9,800  Annual Insurance - estimate    
$3,000   $3,000   $3,000   $3,000  Annual Maintenance - estimate     $1,000  
$1,000   $2,000   $2,000                           Cell phone - estimate    
$1,000   $1,000   $1,000   $1,000        $694,031   $314,634   $286,930  
$240,210 

 

* assume a 10% increase in 2015

** 100 % employee paid benefit



 









139

 

EXHIBIT A

 

FORM OF RELEASE

 

140

 

